DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      CARWIN JUNIOR PETTIS
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-418

                               [May 9, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Sherwood Bauer, Judge;
L.T. Case No. 472016CF000857A.

  Carwin Junior Pettis, Pahokee, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., WARNER and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.